Exhibit 10.49

 

First Amendment to the

Amended and Restated Deferred Compensation Plan of

Foundation Health Corporation

 

The Amended and Restated Deferred Compensation Plan of Foundation Health
Corporation (the “Plan”) is hereby amended, effective as of December 16, 1994,
as set forth below.

 

Section 4(a) of the Plan shall be amended and restated in its entirety as
follows:

 

“4(a) An Eligible Participant may elect to participate in the Plan by filing a
written election of deferral of Compensation with the Company during any
Election Period. Such Election shall apply to all Compensation to be paid in
payroll periods commencing after the close of such Election Period. The Election
shall specify the percentage of the Eligible Participant’s Compensation to which
the election applies, separately as respect to base compensation and bonus,
which may be in any whole percentage between 1% and 90% of each of such base
salary and bonus. An Eligible Participant may change his or her deferral
percentage (or reduce it to zero) by filing a new deferral election with the
Company during any Election Period. The change will be effective with respect to
all Compensation to be paid in payroll periods commencing after the close of
such Election Period.”

 

Section 8(a) of the Plan shall be amended and restated in its entirety as
follows:

 

“8(a) Payment of an Account shall be made in such increments and commencing at
such time as the Eligible Participant shall specify on his or her deferral
election form and within such parameters as specified from time to time by the
Committee. The amount of any installment to be paid from an Account, unless
otherwise permitted, shall be determined by dividing the balance remaining in
such Account by the number of installments then remaining to be distributed from
such Account.”



--------------------------------------------------------------------------------

Second Amendment to the

Amended and Restated Deferred Compensation Plan of

Foundation Health Corporation

 

The Amended and Restated Deferred Compensation Plan of Foundation Health
Corporation (the “Plan”) is hereby amended, effective as of May 9, 1996, as set
forth below.

 

Section 15 of the Plan be amended and restated in its entirety as follows:

 

“Section 15: Amendment or Termination of the Plan.

 

The Committee may amend, suspend or terminate the Plan at any time, with the
vote of 80% of the participants entitled to benefits hereunder and expressly
reserves the right to change the interest rate set forth in Section 7(a) on a
prospective basis provided that the interest rate will in no case be lower than
140% of Moody’s Seasoned Corporate Bond Rate. In the event of a termination, the
Accounts of Eligible Participants shall be paid at such time and in such form as
shall be determined pursuant to Section 8, unless the Participant requests and
the Committee approves an earlier time or different form for the payment of such
Accounts, with interest credited to be the unpaid balance at the rate specified
in Section 7(a).”



--------------------------------------------------------------------------------

Third Amendment to the

Amended and Restated Deferred Compensation Plan of

Foundation Health Corporation

 

The Amended and Restated Deferred Compensation Plan of Foundation Health
Corporation (the “Plan”) is hereby amended, effective as of January 1, 2004, as
set forth below.

 

Section 8 of the Plan is hereby amended by deleting therefrom subsections (c)
and (f) and by appropriately redesignating the remaining subsections thereof to
reflect such deletions.